Citation Nr: 1214933	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-32 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.   Entitlement to service connection for multiple sclerosis (MS).

2.   Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active service from September 1979 to August 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The claims are REMANDED to the RO via the Appeals Management Center in Washington, D.C. 

REMAND

Service connection for MS

The Veteran's claim of entitlement to MS was denied by a May 2008 rating decision.  A review of the claims file reveals that the Veteran has continued to receive treatment through the Albuquerque VAMC from May 2008 through the present time for her various conditions including MS.  The VAMC records also indicate that the Veteran underwent a VA examination of her service connected thoracic and cervical spine disorders in January 2012.  The complete Albuquerque VAMC treatment records from May 2008 through the present time, and the January 2012 VA examination report must be obtained and added to the claims file.  

In addition, the VAMC records reveal the Veteran has applied for Social Security Administration (SSA) benefits as of January 2012.  The records related to the application or grant of SSA benefits are not associated with the claims file.  VA must attempt to obtain relevant records from a federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA. See 38 C.F.R. § 3.159(c) (2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the CAVC found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the CAVC further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA. Therefore, the Board finds that remand is also necessary to obtain the outstanding SSA records.

After these records are obtained and added to the claims file, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claim of entitlement to service connection for MS.  Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of the Veteran's MS.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006). 

Entitlement to TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011).  The Board notes that the Veteran currently meets the schedular criteria for a TDIU.  However, The Veteran must not be employed to meet the criteria for a TDIU. 38 C.F.R. § 4.16(b) (2011).

The Veteran is currently service connected for the following disabilities: spondylosis deformans of the thoracic spine with degenerative joint disease (DJD) currently evaluated as 40 percent disabling; traumatic DJD of the right shoulder (minor) currently evaluated as 30 percent disabling; spondylosis deformans of cervical spine with DJD currently evaluated as 30 percent disabling; status post resection endochondroma left little finger (major) currently evaluated as 0 percent disabling; and, residual scar iliac crest bone graft site currently evaluated as 0 percent disabling:  The Veteran's combined disability rating is currently 70 percent. 

Critical to adjudication of this case is whether the Veteran is currently employed at this time.   As noted above, the Veteran has apparently applied for SSA benefits as of January 2012.   

The records reveal that although the Veteran meets the schedular criteria for TDIU, she has not indicated that she is no longer employed.  In a request for employment information dated December 2009 it appears the Veteran was still employed.  
She has not submitted evidence to the contrary.  In fact, a review of the VAMC treatment records includes a notation dated in July 2011 indicating that she was indeed still working.

The record reflects conflicting evidence regarding whether the Veteran is unemployable due to her service-connected disabilities.  

The Board cannot undertake this determination without competent and probative evidence.  The Veteran is advised that in order to ensure a comprehensive adjudication of her claim that she has a duty to cooperate, to include responding to VA requests for employment information to determine if the Veteran was still employed and if not when was her last date of employment. A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA.  38 U.S.C.A. § 5107(a).   If an appellant wishes help, she cannot passively wait for it in those circumstances where her own actions are essential in obtaining the putative evidence, that duty is not a one- way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993).  She is advised that she has an obligation to assist VA in the development of her claim, and that failure to do so may result in an adverse decision. 38 C.F.R. § 3.655 (2011). 

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should request the Veteran to complete and submit a VA Form 21-8940 to advise whether she is still employed at this time.  If she is not employed she must inform VA as to the last date she was employed full time.

2.  The RO/AMC should obtain and associate with the file any SSA records related to the Veteran's service-connected disabilities, to include any SSA decision as of January 2012 granting disability benefits, or retirement pension.  The RO should document all attempts to obtain these records. 

3.   Request the Veteran to identify, then obtain for inclusion in the claims folder complete records of VA and non-VA health care providers who have treated her MS and her service-connected disabilities of the right shoulder, thoracic and cervical spine, resection endochondroma left little finger, and residual scar iliac crest bone graft site during the period from April 2008 to the present time. present. 

A copy of any letter sent to any private providers, and any reply, including all records obtained, should be included in the claims file.  If the RO/AMC is unable to obtain these records, then it must notify the Veteran in writing and provide her an opportunity to respond.

4.  The Veteran should be afforded a VA examination to ascertain the nature and etiology of any current MS disability. The relevant documents in the claims file, to include service, private, and VAMC treatment records and a copy of this remand should be made available to and reviewed by the examiner in connection with the examination. Any tests deemed medically advisable should be accomplished. The examiner should clearly address the following:

a) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current MS disability had its onset during service or is causally or etiologically related to service; 

b) provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's MS disability was caused or aggravated by her service-connected spondylosis deformans of the thoracic spine and cervical spine with DJD; traumatic DJD of the right shoulder; SP resection endochondroma left little finger; and, residual scar iliac crest bone graft site disabilities.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms;

c)  All opinions and conclusions expressed must be supported by a complete rationale. The examiner should reconcile opinions with the clinical evidence summarized in this Remand. 

5)  The Veteran should be afforded a VA examination to ascertain whether she is unable to secure or follow a substantially gainful occupation due to the combined effects of all of her service connected disabilities.   The relevant documents in the claims file, to include service, private, and VAMC treatment records and a copy of this remand should be made available to and reviewed by the examiner in connection with the examination. Any tests deemed medically advisable should be accomplished.  The examiner must:

a)  determine whether it is at least as likely as not (50 percent probability or more) that her service-connected disabilities result in unemployability.  Following a review of the service and post service medical records, the VA examiner must state whether the Veteran is unable to obtain or retain employment due solely to her service-connected disabilities, consistent with her education and occupational experience, irrespective of age and any nonservice-connected disabilities.

b)  All opinions and conclusions expressed must be supported by a complete rationale. The examiner should reconcile opinions with the clinical evidence summarized in this Remand. 

6.  Notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2011).

7.  Following completion of the above, the RO should readjudicate the issues of entitlement to service connection for MS, and TDIU.   Consideration must be given to all additional evidence received subsequent to this remand.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

